Title: To George Washington from the Comtesse de Rochambeau, 18 November 1790
From: Rochambeau, Jeanne-Thérèse Tellès d’Acosta, comtesse de
To: Washington, George



Sir,
Paris, the 18th November, 1790th

I hope that your excellency will give me the leave to beg a favor of your Justice. I think it just & intercede for the Baron closen who was an aid-de-camp to Mr Rochambeau during the American War. He longs with the desire to be a member of the Association of the Cincinnati. The officers who were employed in the French army & younger than him in the military service have been decorated with this emblem of Liberty, & such a reward given by your Excellency’s hand shall increase its value.
I flatter myself that you will receive the assurances of the respect & veneration I have for your talents & your virtue, well known in the whole world. I have the honor to be of your Excellency the most humble & obedient Servt

la Comtesse de Nochambeau

